number release date internal_revenue_service index number ------------------------------------------- ------------------------------------------------------------ ----------------------- ------------------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-159408-05 date date re ------------------------------------------- re ------------------------------------------- legend decedent ------------------------------------------------- spouse ------------------------- date ------------------- date ----------------------- date ------------------- trust ---------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- trustee ----------------------------- firm ------------------------------------- dear ------------------- this is in response to a letter dated date from your authorized representative requesting an extension of time under ' and of the procedure and administration regulations to sever trust into exempt and non- exempt trusts for purposes of the generation-skipping_transfer gst tax and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 with respect to the exempt trust facts the facts submitted and representations made are as follows decedent died on date survived by spouse on date decedent executed his last will and testament and created trust a revocable_trust article ii dollar_figure of decedent’s will provides that decedent’s residuary_estate is to be added to the property then held in trust article ii sec_2 a of trust provides that decedent’s residuary_estate be divided pursuant to a formula into a marital trust and a family_trust with respect to the marital trust the trust instrument provides for the distribution of all income to spouse during her life and grants the trustee the discretion to distribute principal to spouse article iv sec_4 e of the trust instrument grants the trustee the power to make elections disclaimers or take such other actions as decedent’s personal representative or trustee deems in their sole discretion to be in the interests of the beneficiaries spouse decedent’s personal representative engaged firm to prepare decedent s form_706 united_states estate and generation-skipping_transfer_tax return on the schedule m the personal representative elected qtip treatment for the property passing to the marital trust the personal representative failed to make a reverse_qtip_election under ' a with respect to the marital trust further the personal representative did not allocate decedent’s gst_exemption on schedule r even though all of decedent’s gst_exemption was available for allocation at his death these errors were discovered on date the parties propose to divide the marital trust into the gst exempt marital trust and the gst nonexempt marital trust the gst exempt marital trust will be funded with a fractional share of decedent’s estate passing to the marital trust the numerator of which is equal to the decedent’s remaining gst_exemption after taking into account the automatic allocation of gst_exemption to the family_trust under sec_2632 and the denominator of which is equal to the amount passing to the marital trust the gst nonexempt marital trust will be funded with the balance of the property passing to the marital trust the gst exempt marital trust and the gst nonexempt marital trust will be funded on a non pro_rata basis based on either the fair_market_value of the asset on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the decedent’s date of death to the date of funding a reverse_qtip_election will then be made with respect to the gst exempt marital trust extensions of time under sec_301_9100-1 and sec_301_9100-3 are requested in order to sever the marital trust under sec_26_2654-1 into the gst exempt marital trust and the gst nonexempt marital trust and to make a reverse_qtip_election under sec_2652 with respect to the gst exempt marital trust law and analysis decedent who is a citizen or resident_of_the_united_states sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 disallows this deduction where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b made by a transferor to a skip_person sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under ' a the inclusion_ratio with any property transferred in a generation- skipping transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowable under ' or ' with respect to such property sec_2631 as in effect for decedents dying before date provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2652 provides in pertinent part that in the case of any trust with sec_2652 provides that for purpose of chapter the term transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 of the generation-skipping_transfer_tax regulations provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries is a_trust shall be treated as separate trusts except as provided in the preceding sentence nothing in chapter is to be construed as authorizing a single trust to be treated as two or more trusts sec_2654 provides that for purposes of the gst tax the portions of a sec_26_2654-1 provides that the severance of a_trust that is included in a the terms of the new trust provide in the aggregate for the same succession the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if - i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commended prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trust may be funded on a non pro_rata basis provided funding is based on either the fair_market_value on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-159408-05 based on the facts and representations made we have determined that the standards of and have been met therefore an extension of time is granted until days from the date of this letter to sever the marital trust into the gst exempt trust and the gst nonexempt trust and to make a reverse_qtip_election with respect to the gst exempt marital trust as a result of the severance and the reverse_qtip_election with respect to the gst exempt marital trust decedent’s remaining gst_exemption after taking into account the amount automatically allocated to the family_trust will be allocated to the gst exempt marital trust under sec_2632 therefore assuming the gst exempt marital trust and the gst nonexempt marital trust are funded as described above the gst exempt marital share will have an inclusion_ratio of zero and the gst nonexempt marital trust will have an inclusion_ratio of a supplemental form_706 united_states estate and generation-skipping_transfer_tax return should be filed on behalf of decedent’s estate with the internal_revenue_service center cincinnati oh a copy of this letter should be attached except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter
